Citation Nr: 1643443	
Decision Date: 11/15/16    Archive Date: 12/01/16

DOCKET NO.  11-02 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for bilateral ankle disabilities, to include as due to residuals of cold injuries to the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from February 1981 to February 1984.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The claim has since been transferred to the RO in Phoenix, Arizona.

The Veteran and testified at a personal hearing in March 2011 before a Veterans Law Judge.  A transcript of the hearing is contained in the record.  The Veterans Law Judge who presided over the March 2011 hearing is no longer with the Board.  The Veteran was informed of his right to request a new hearing before a current member of the Board.  In July 2013, he provided a written statement that he did not wish to be scheduled for a new hearing.


FINDING OF FACT

The preponderance of the evidence of record is against finding that the Veteran has current bilateral ankle disabilities as a result of his service, or as a result of a service-connected disability.


CONCLUSION OF LAW

Service connection for bilateral ankle disabilities is not warranted.  See 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310, 3.655 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter received in July 2008.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has also met its duty to assist the Veteran in the development of the claim.  VA treatment records and service treatment records have been obtained in the development of the claim.  38 U.S.C.A § 5103A, 38 C.F.R. § 3.159.  The Veteran has not identified any private treatment records for VA to obtain.  He testified at a Board hearing in 2013, and a transcript of that hearing was reviewed in conjunction with this claim.  As noted above, the VLJ who presided over that hearing is no longer with the Board and the Veteran was provided the opportunity to request an additional hearing, which he declined.

The Veteran was afforded a VA examination in 2010 which included examination and interview of the Veteran, and a nexus opinion was provided with supporting rationale.  An addendum opinion was provided in 2013 to address the Veteran's secondary service-connection theory of entitlement, and additionally included a supporting rationale.  The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file on which to make a decision on the issue decided on appeal.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim.  All general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claims.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 38 C.F.R. § 3.103.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned. 38 C.F.R. § 3.303 (b). Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service. 38 C.F.R. § 3.303 (d).

 Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167   (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604   (Fed.Cir.1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253   (1999); 38 C.F.R. § 3.303.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310 (a).

Continuity of symptomatology may be used to establish the nexus requirement if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post- service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Savage v. Gober, 10 Vet. App. 488. at 495-96 (1997); see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303 (b).  For this purpose, a chronic disease is one listed under 38 C.F.R. § 3.309 (a), and the term "continuity of symptomatology" as an alternative method of demonstrating service connection applies only to these "chronic diseases."  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. 2013) (holding that the term "chronic disease" in 38 C.F.R. § 3.303 (b) is limited to a chronic disease listed at 38 C.F.R. § 3.309 (a)).  The Board notes that arthritis is a "chronic disease" under 38 C.F.R. § 3.309(a); however, the evidence of record does not include x-ray findings of bilateral ankle arthritis.  As such, the alternative method of establishing the nexus requirement for service connection is not available for the Veteran's ankle pain and ankle sprains/strains.

Analysis

The Veteran contends that service connection for bilateral ankle disabilities are warranted under two theories of entitlement: (1) direct service connection due to his in-service ankle injuries, and (2) secondary service connection due to his service-connected residuals of cold injurie to his feet.

Service treatment records include a January 1981 enlistment report of medical history.  The Veteran endorsed a history of swollen or painful joints, but the second page of the medical history which would have provided an explanation for all endorsed diseases is missing from the record.  The January 1981 enlistment medical evaluation noted a normal examination of the lower extremities and did not record any current painful joints.

In March 1982, the Veteran reported he twisted his left ankle five days prior.  He had no swelling and a full range of motion.  He was assessed with a bruised ankle.  Another March 1982 record noted the Veteran had pain in his left ankle and the bottom of his left foot for a week after hurting it during running.  He was assessed with possible sprain.  

In September 1982, the Veteran reported right ankle pain after twisting it four days prior playing football.  He was assessed with a right ankle sprain.  In October 1982, the Veteran complained of right ankle pain whenever he wakes up or tries to run.  He stated he twisted the ankle two weeks ago.  The Veteran's ankles were compared and his right ankle had some swelling but no discoloration.  He had slight pain with dorsiflexion.  He had a full range of motion.  He was assessed with a right ankle strain.  

In August 1983, Veteran complained of injury to his left ankle while playing basketball two days prior.  He had slight swelling and pain.  He was assessed with an ankle sprain.  

Although the Veteran's service treatment records are missing his separation evaluation and medical history, his records do contain a May 1990 Army National Guard enlistment evaluation.  In May 1990, the Veteran denied swollen or painful joints, lameness, arthritis, and bone/joint deformity.  His May 1990 medical evaluation included a normal examination of the lower extremities.

Following service, the most recent medical records contained in the claims file are from 2004.  In June 2004, the Veteran was seeking medical follow up with VA regarding cold injuries to his feet, as he was filing a claim with VA concerning this injury.  He denied current pain or swelling.  On evaluation, he denied myalgia, muscle weakness, joint tenderness or new bony pain.  He had no edema in his extremities.  He had a good range of motion and good strength and tone in his extremities.  The Veteran did not mention ankle pain during this assessment despite the close proximity of feet to ankles.

In July 2008, the Veteran was afforded a VA examination in conjunction with his claims for residuals of cold injuries to his feet.  He was noted to have suffered cold injuries to his feet in 1981 in Germany.  He was taken off field duty for a week and his foot pain resolved at that time, but thereafter he developed recurrent fungal infections and cracking of the skin on his feet.  He also developed "large toe pain."  The Veteran did not report ankle pain during this examination.  His right foot x-ray showed his Achilles tendon was thickened, which can be seen in the setting of current or prior tendinosis and/or tears.  The x-ray evidence was noted to not be specific to cold injury sequelae.

Following this examination, the Veteran filed a claim of entitlement to ankle disabilities secondary to his "feet conditions."

In September 2009, the Veteran first complained of ankle pain to VA treatment providers.  He complained of ankle and feet pain and x-rays were taken.  X-rays of the left ankle showed a "tiny spur posterior tibia, ankle mortise is intact, subtalar joints were unremarkable, no plantar posterior calcaneal spurs.  Relatively unremarkable ankle."  His left ankle was "normal."  X-rays of his feet showed a normal left foot and hallux limitus right foot.  

In October 2009, the Veteran sought VA podiatry treatment.  He reported increased ankle pain with walking and weight-bearing.  He stated his pain had been present since service because he trained in boots and frequently twisted his ankles.  He stated that being on his feet caused his pain to worsen, and he had to elevate his feet at the end of the day.  On evaluation, he had decreased ankle eversion and increased inversion.  His 2009 x-rays were reviewed and he was assessed with lateral ankle instability.

A March 2010 record noted the Veteran worked in a laundry area and did heavy lifting for work.  He complained of back pain radiating down his left leg.  He was "ambulatory and with a steady and even gait."  In April 2010, the Veteran reported continued right ankle pain, radiating into his right knee, without swelling.  His work required him to stand in one position during the work day.  He stated he would stand on a spongy pad when possible, but it is not always available.  He had "gait difficulties," joint pain and stiffness.  He was assessed with right knee pain, likely related to weight shifting to protect his ankle.  

In September 2010, the Veteran was afforded a VA ankle examination.  The Veteran reported he injured his ankles in 1981 in Germany, running on cobblestone roads in military boots, and also stepping in pot holes.  He reported two additional episodes of twisting his ankle in the 1990s, for which he did not seek medical care for financial reasons.  He also reported "last episode [one] month ago," although the examiner did not elaborate.  His current complaints were that he could not stand for more than an hour due to pain, and his ankles continued to "give out."  He had a prescription for shoe inserts, but he felt that they did not help.  The Veteran reported his left ankle history was the same as his right ankle, but not as severe.  He stated his left ankle was not unstable.  The Veteran had a normal gait, with neutral alignment of both ankles with no tenderness, no grinding, and no laxity.  Although he had some limited active range of motion, the examiner noted his passive range of motion was full.  There was no objective pain with motion.  September 2010 x-rays showed a "negative examination left ankle" and "no significant abnormalities demonstrated" of the right ankle.  The right ankle had minimal plantar calcaneal spurring.  The Veteran was diagnosed with "low-grade recurrent ankle sprains."  

The examiner noted that "there appear[ed] to be voluntary inhibition of motion during examination as passive motion is full and without pain or hesitation."  The examiner opined that it was less likely than not that any current ankle condition in either ankle was related to his in-service ankle sprains.  He had "two closely related in time" right ankle sprains, in 1982 with no further documented complaints for the following two years of service.  He had two left ankle sprains with no recurrence noted in service.  He had "essentially a normal exam of both ankles on this visit" and normal x-rays.  The examiner noted that "any injuries from over 25 years ago resulting in instability of the ankles would have been expected to show x-ray changes long before now."  The "apparent decreased motion in both ankles on examination appeared to be voluntary and there was no evidence of instability on examination."

In March 2011, the Veteran appeared and testified at a Board hearing.  When asked how he suffered injuries to his right foot and ankle, the Veteran stated he was in Germany on cobblestone roads and that he would perform PT on these roads.  And he was "always twisting [his] ankles."  He also stepped into a hole during field training and that this was the worst ankle injury he suffered.  He stated he went to sick call after every ankle injury.  He testified that his current ankle symptoms were that his ankle (singular) hurt all the time, including when he was doing a lot of standing for work.  He stated he would stand seven to eight hours a day for work.  The Veteran worked as a mailman, although it sounded as though this was his prior employment.  He stated he was given a physical for the job, but that he did not complain of ankle pain because he wanted the job.  He worked for the postal service for 17 years, although not always as a mailman.  He denied any injury during his work as a mailman.  He stated that he would injure his ankles playing basketball, but "other than that" he did not have any intervening injuries to his ankles.  He stated that he did not have a longer medical history after service because he did not go to the doctor every time he twisted his ankle due to financial constraints.  The Veteran stated he had sought treatment from VA physicians, but that none had linked his current ankle pain to service, and that they based his current pain on his "present job" and that he "stands most of the time."  The Veteran stated he was awaiting an MRI for his ankles.

Also in March 2011, the Veteran's mother and sister provided statements in support of his claim.  His mother noted that the Veteran frequently complained about pain after standing or walking for a certain length of time.  She helped him by rubbing his ankles and helping him put on ACE bandages.  As he grew older, his pain increased.  His sister provided a statement that the Veteran was not the same person physically after service.  His ankles would pop and crack and he would complain of ankle pain.  She stated that they no longer lived together, but that he still complained of ankle pain.  The Veteran's wife noted they had been together since roughly 1998, and that he had suffered from ankle pain during the entirety of their relationship.

In March 2013, the Veteran submitted a private medical form filled out by a physician's assistant (MSPA-C).  The Veteran was noted to have chronic bilateral ankle discomfort for ten years with decreased range of motion.  The MSPA-C noted that the Veteran had decreased range of motion, chronic discomfort and chronic pain with swelling.  He indicated he reviewed the Veteran's service treatment records and current treatment records.  The Veteran was assessed with bilateral ankle pain that was caused by or a "result of multiple ankle sprains sustained while on active duty."

In March 2013, the Veteran was afforded a second VA ankle examination.  The examiner noted the Veteran was treated for right ankle sprain in September 1982 and mild left ankle sprain in March 1982.  The Veteran reported he twisted both ankles on multiple occasions in service between 1981 and 1984.  He also reported multiple sprains and strains to the ankles since leaving service, generally as a result of playing sports.  He treated himself for his bilateral ankle pain without medical intervention.  In 2009, he sought a medical evaluation and x-rays showed "normal" ankles.  He stated his current symptoms included pain in the right and left ankle daily and constantly.  The pain was worse at the end of the day and included the "entire ankle."  He treated his pain with Ibuprofen and warm baths.  On evaluation, he had some reduced flexion of the right ankle.  He had tenderness or pain on palpation of the soft tissue of the left ankle.  Muscle strength testing was normal bilaterally.  He had a normal gait during the evaluation.  The examiner noted the Veteran "demonstrated inconsistent effort with [range of motion testing] of the right ankle which may be why active [range of motion] with plantar flexion is limited by five degrees.  Passive range of motion of both ankles was fully normal.  Calluses on both feet were consistent with at least normal weight bearing activities.  No evidence of abnormal Achilles angulation."  The functional impact of his ankle pain was that he was unable to run.  He was not assigned different work duties due to his ankle conditions (he worked as a medical file clerk).  X-rays taken in conjunction with the March 2013 VA examination showed mild spurring at the medial and lateral malleolus as well as off the calcaneus of the right ankle and stable mild spurring around the left ankle joint.  There were no acute fractures, subluxation, or dislocation.  X-rays from 2009 showed an unremarkable right ankle and a tiny spur on the posterior tibia of the left ankle.  

The examiner opined that it was less likely than not that the Veteran's current ankle disabilities were related to service.  The examiner noted that the Veteran sprained his right ankle in September 1982 and received follow-up treatment in October 1982.  There was no evidence he experienced repeated trauma or chronic debility of the right ankle after this one incident, suggestive that the right ankle sprain did not cause residual complications of the right ankle over time.  In addition, the Veteran went many years without seeking treatment for right ankle symptoms or limitations and by his own reported he was able to engage in various sporting activities over the years since leaving service, indicating no significant right ankle limitations for many years after leaving service.  It was not until 2009 that he complained of right ankle pain and x-rays revealed no abnormalities.  Current x-rays showed only mild malleolar spurring.  Physical examination demonstrated no significant ligament laxity that would indicate chronic sprain.  In the absence of right ankle laxity, altered gait or significant loss of range of motion, it is less likely than not that the isolated right ankle sprain sustained in service would have contributed to or caused current mild spurring about the right ankle decades later.

Regarding his left ankle, the Veteran was noted to have been treated for sprains on two occasions-March 1982 and March 1983.  There was "no evidence that he experienced repeated trauma or chronic debility of the left ankle after these two short-lived incidents, suggestive that the left ankle sprains did not cause residual complications of the left ankle over time."  In the absence of left ankle laxity, altered gait or significant loss of range of motion, it is less likely than not that the two isolated left ankle sprains sustained in service would have contributed to or caused current mild spurring about the left ankle decades later.

The Veteran's August 2013 informal hearing presentation noted that he sprained his ankles several times in service and that "those sprains are the main contributing cause for his current bilateral ankle disabilities."

In October 2013, the Veteran complained of bilateral ankle discomfort and stated that it began in 1982 secondary to frostbite exposure during service.  He had chronic ankle discomfort with all forms of activity.  On evaluation, he had a mild antalgic gait, full range of motion of the ankles with difficulty, but no edema.  He had decreased muscle strength.  He was assessed with "chronic right ankle discomfort since 1982 secondary to frostbite exposure during active duty service."  

In June 2014, a private medical record included the Veteran's report of chronic ankle discomfort since service, with increased pain affecting his ability to run.  The physician discussed the need for weight loss to reduce the pressure on his ankles.

In September 2014, an addendum opinion was provided.  The evaluator diagnosed right ankle sprain and mild left ankle sprain based on review of the record.  The examiner noted it was less likely than not that the Veteran's cold injuries to the feet resulted in his current ankle disabilities.  The Veteran's cold injuries in 1981 "manifested only as hypersensitivity with recurrent tinea pedis and onychomycosis of the feet."  There was no documented involvement of foot joints related to his cold injuries.  "There is no current evidence of degenerative changes of the right or left ankles to suggest a bony complication secondary to prior cold injury.  Therefore, it is less likely than not that current bilateral ankle strain without evidence of arthritis was caused or aggravated by in-service cold injury that occurred decades previously."

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Here, the Board notes that the Veteran's complaints of in-service sprains are credible, and are supported by his service treatment records.  The Veteran has additionally reported ongoing ankle pain and additional sprains after service.  As the Veteran is competent to report pain, the Board finds that these statements are also credible.  The Board does note that the record contains some contradictory information regarding the Veteran's range of motion of his ankles, which separate examiners have noted is normal on passive motion, but appeared to be self-limiting on active motion.  Additionally, the Veteran has complained of being unable to stand for more than an hour without significant ankle pain, but treatment records showed the Veteran worked as a mailman, in laundry, and in medical records and that these occupations required seven or more hours on his feet.  His employment in laundry additionally required that he push and lift heavy loads.  Therefore, the Board finds the Veteran's statements regarding the limitations he had regarding his ankles to be less than credible, as he was able to perform jobs that required a fair amount of physical effort and to engage in sports in the years between his discharge in 1984 and his initial complaints of ankle pain in 2009.  The Board also notes that the Veteran enlisted in the Army National Guard in 1990 without incident.

The Board notes that the record currently contains conflicting medical opinions. Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In contrasting these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008).  The Court in Nieves noted that when evaluating the probative value of a medical opinion, the examiner's review of records from claims file, while important, is not dispositive absent review and consideration of most relevant case facts.  

Here, the private and VA examiners reported that they reviewed the Veteran's records.  The Board notes that the VA examination reports included a thorough evaluation of the Veteran, and their reports included his own statements of current symptoms and ongoing symptoms from service.  The private examiner provided a positive opinion between the Veteran's current "ankle pain" and his in-service ankle sprains.  His opinion did not include a diagnosis, as the Board notes that pain is a symptom of many disabilities and is not a diagnosis itself.  The private examiner also noted that the Veteran's ankle pain had been in place for 10 years, which would mean that his ankle pain began in 2003.  Alternatively, the VA examiners have opined that the Veteran's current ankle disabilities are not related to his in-service sprains due to the limiting treatment that was required for his in-service sprains and the fact that current evaluations and x-rays do not demonstrate lasting residuals of the in-service sprains.  The 2014 examiner additionally opined that his cold residuals did not result in his current ankle strains as there was no evidence of joint injury as a result of his cold injuries and there was no current evidence of arthritis on x-rays.  

In addition to the more probative negative nexus opinions of record, the Board notes that the issue of whether the Veteran actually has current ankle disabilities is not fully supported by the record.  The 2009 x-rays, 2008 cold injury examination, and 2010 ankle examinations did not include a diagnosis of current ankle disabilities.  The 2010 examiner noted that the evaluation and x-rays of the Veteran's ankles were "essentially normal."  The 2013 examination, likewise, did not include ankle diagnoses and noted only mild spurring on x-rays and "self-limited" right ankle range of motion.  The 2014 examiner diagnosed ankle sprains (also stated as strains) based on review of prior records and not an additional examination.  As noted above, the private 2013 examiner diagnosed bilateral ankle pain, which is a symptom and not a disorder/diagnosis.

Overall, the record shows that the Veteran was treated in service for two right ankle sprains (1982 and 1983) and a left ankle sprain (1982).  He did not receive ongoing ankle treatment in service, with discharge in 1984.  Although his discharge examination is not of record, a 1990 National Guard enlistment evaluation included his denial of ankle joint disorders and a normal medical evaluation.  Between 1990 and 2009 there are no medical records, and the Veteran stated he treated intervening ankle sprains himself due to financial constraints.  However, also between 1990 and 2009, the Veteran was able to perform employment duties as a mailman, a laundry attendant (including standing, loading, lifting, and pushing heavy carts throughout an 8-hour work day), and as a medical records clerk (again with standing up to 8-hours a day).  He has also reported that some of his intervening ankle sprains were a result of playing basketball.  Although the Board finds the Veteran's statements regarding ongoing ankle pain and additional ankle sprains over the years between 1984 and 2009 (25 years), the record does not support that he developed any ankle disabilities as a result of his 3 ankle sprains in service.  Physical evaluations and x-rays have demonstrated "essentially normal" ankles despite years of physical employment and the occasional additional ankle sprain, and despite his residuals of cold injuries.  Given the totality of the evidence, and the more factually accurate, fully articulated and sound reasoning of the conclusions of the VA examiners versus the private examiner, the Board finds that the preponderance of the evidence is against finding that service connection for bilateral ankle disabilities is warranted.  

In reaching this decision the Board considered the doctrine of reasonable doubt, however, the preponderance of the evidence is against the Veteran's claim, and the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).






ORDER

Entitlement to service connection for bilateral ankle disabilities, to include as secondary to residuals of cold injuries to the feet, is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


